UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-1710


TRAVCO INSURANCE COMPANY,

                Plaintiff – Appellee,

           v.

LARRY WARD,

                Defendant – Appellant.

------------------------------

NATIONAL ASSOCIATION OF HOME BUILDERS,

                Amicus Supporting Appellant,

NATIONAL ASSOCIATION OF MUTUAL INSURANCE COMPANIES; AMERICAN
INSURANCE ASSOCIATION,

                Amici Supporting Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:10-cv-00014-RGD-TEM)


Argued:   September 20, 2011                 Decided:   March 1, 2012


Before SHEDD and WYNN, Circuit Judges, and Damon J. KEITH,
Senior Circuit Judge of the United States Court of Appeals for
the Sixth Circuit, sitting by designation.


Unpublished Order of Certification of a question of law to the
Supreme Court of Virginia.
ARGUED: Michael Francis Imprevento, BREIT DRESCHER IMPREVENTO &
WALKER, PC, Norfolk, Virginia, for Appellant.     Stephen Edward
Goldman, ROBINSON & COLE LLP, Hartford, Connecticut, for
Appellee.   ON BRIEF: Jeffrey A. Breit, John W. Drescher, BREIT
DRESCHER IMPREVENTO & WALKER, PC, Norfolk, Virginia; Richard J.
Serpe, LAW OFFICES OF RICHARD J. SERPE, PC, Norfolk, Virginia,
for Appellant.    John B. Mumford, Jr., Kathryn E. Kransdorf,
HANCOCK, DANIEL, JOHNSON & NAGLE, PC, Glen Allen, Virginia;
Wystan M. Ackerman, Daniel F. Sullivan, Jamie M. Landry,
ROBINSON & COLE LLP, Hartford, Connecticut, for Appellee. David
S. Jaffe, NATIONAL ASSOCIATION OF HOME BUILDERS, Washington,
D.C., for National Association of Home Builders, Amicus
Supporting Appellant.     Thomas W. Curvin, Amy K. Averill,
SUTHERLAND ASBILL & BRENNAN LLP, Atlanta, Georgia; Steuart H.
Thomsen, SUTHERLAND ASBILL & BRENNAN LLP, Washington, D.C., for
National Association of Mutual Insurance Companies, Amicus
Supporting Appellee. Raoul G. Cantero, Michelle Holmes Johnson,
WHITE & CASE LLP, Miami, Florida, for American Insurance
Association, Amicus Supporting Appellee.




                               2
PER CURIAM:

      Larry Ward (“Ward”) appeals from an order granting summary

judgment   in   favor    of     the   issuer       of   his   homeowners       insurance

policy, Travco Insurance Company (“Travco”), and declaring that

he is not entitled to coverage for damages to his home allegedly

caused by the drywall used therein. Although the district court

found   that    Ward    had     suffered       a    loss      within     the    policy’s

coverage, it also concluded that coverage was excluded by four

provisions:     the    latent    defect    exclusion,          the   faulty     material

exclusion, the corrosion exclusion, and the pollution exclusion.

      Pursuant to the Supreme Court of Virginia’s Rule 5:40, we

now   certify    the    following      question         of    Virginia    law    to   the

Supreme Court of Virginia:

      1. For purposes of interpreting an “all risk”
      homeowners insurance policy, is any damage resulting
      from this drywall unambiguously excluded from coverage
      under the policy because it is loss caused by:

           (a) “mechanical breakdown, latent defect,
                inherent vice, or any quality in property
                that causes it to damage itself”;

           (b) “faulty, inadequate, or defective materials”;

           (c) “rust or other corrosion”; or

           (d) “pollutants,” where pollutant is defined as
                “any solid, liquid, gaseous or thermal
                irritant or contaminant, including smoke,
                vapor, soot, fumes, acids, alkalis,
                chemicals and waste?




                                          3
       This court acknowledges that the Supreme Court of Virginia

may restate this question. See Va. Sup. Ct. R. 5:40(d).

       Counsel of record for Larry Ward is Michael F. Imprevento,

Jeffrey      A.       Breit,     and      John           W.    Drescher,      Breit     Drescher,

Imprevento        &    Walker,      PC,       1000       Dominion     Tower,    999     Waterside

Drive,    Norfolk,        Virginia,           23510;          and   Richard    J.     Serpe,    Law

Offices of Richard J. Serpe, PC, 580 East Main Street, Suite

310,   Norfolk,        Virginia,       23510.            Counsel     of    record     for   Travco

Insurance     Company          is   John        B.       Mumford,     Jr.     and     Kathryn    I.

Kransdorf, Hancock Daniel Johnson & Nagle, P.C., 4701 Cox Road,

Suite 400, Glen Allen, Virginia, 23060; and Stephen E. Goldman,

Wystan M. Ackerman, Daniel F. Sullivan, and Jamie M. Landry,

Robinson & Cole LLP, 280 Trumbull Street, Hartford, Connecticut,

06103.

                                                     I

       The underlying facts of this appeal are undisputed. On May

1,   2007,    Ward      purchased         a    newly          constructed     home    located    in

Virginia Beach (the “Residence”). On May 7, 2007, Travco issued

an “all risk” homeowner’s insurance policy (the “Policy”) for

the Residence. The Policy initially covered the Residence from

May 7, 2007 to May 7, 2008; Ward twice renewed the Policy,

extending his coverage to May 7, 2010.

       The Policy “insure[s] against risk of direct physical loss

to property described in [the Policy].” J.A. 38. The Policy does

                                                     4
not   define     “direct   physical   loss”;   however,   it   does   define

“Property Damage” as “physical injury to, destruction of, or

loss of use of tangible property.” J.A. 32. In addition, the

Policy    also   contains   several   exclusions,   four   of   which   are

relevant here. Under these four exclusions, the Policy excludes

from coverage any damage to the Residence caused by:

      (1) “Mechanical breakdown, latent defect, inherent
      vice, or any quality in property that causes it to
      damage or destroy itself.” J.A. 38.

      (2) “Faulty, inadequate or defective: . . . Design,
      specifications,   workmanship,   repair,   construction,
      renovation, remodeling, grading, compaction; Materials
      used   in    repair,    construction,    renovation   or
      remodeling; or Maintenance; of part or all of any
      property whether on or off the ‘residence premises’.”
      J.A. 42.

      (3) “Smog, rust or other corrosion, mold, fungi, wet
      or dry rot.” J.A. 38.

      (4) “Discharge, dispersal, seepage, migration, release
      or   escape  of   pollutants   unless  the  discharge,
      dispersal, seepage, migration, release or escape is
      itself caused by a Peril Insured Against named under
      Coverage C. Pollutants means any solid, liquid,
      gaseous or thermal irritant or contaminant, including
      smoke, vapor, soot, fumes, acids, alkalis, chemicals
      and waste. Waste includes materials to be recycled,
      reconditioned or reclaimed.” J.A. 38.

      The Residence contains walls that were constructed using

Chinese-manufactured drywall. 1 Over time, the drywall released


      1
       Apparently, within the building industry, this type of
drywall is commonly referred to as “Chinese drywall” because of
its place of origin.



                                      5
sulfuric    gas     into      the    Residence,         allegedly       creating       noxious

odors     and   causing       damage       and       corrosion     to     its    structural,

mechanical,       and   plumbing       systems. 2        Eventually,        the    Residence

became uninhabitable, and Ward and his family were forced to

move.

                                              II

        Ward filed a lawsuit in Virginia state court on August 10,

2009,     against       the     development            and   supply        companies        who

constructed       the    Residence. 3        In        addition,    Ward        reported     an

insurance       claim    to    Travco        on      September     23,     2009,       seeking

coverage under the Policy for the damages allegedly caused by

the   drywall.     On   January       7,     2010,      Travco     sent    Ward    a    letter

denying coverage for his claims. On the same day, Travco filed a

declaratory       judgment          action        in    federal     court         seeking    a



      2
       The alleged damaged components of the Residence include
the framing, heating, HVAC units, refrigeration coils, copper
tubing, faucets, metal surfaces, electrical wiring and computer
wiring. It also includes personal and other property, such as
microwaves,    utensils,    electronic    appliances,  jewelry,
televisions, and other household and personal items.
      3
       That suit is captioned Ward v. Peak Building Corp., and is
currently part of a multi-district litigation pending in the
Eastern District of Louisiana. See In re Chinese-Manufactured
Drywall Prods. Liability Litig., MDL No. 2047, 626 F. Supp. 2d
1346 (J.P.M.L. June 15, 2009). Along with his answer to the
declaratory judgment complaint, Ward also filed a motion to
transfer the action to the United States District Court for the
Eastern District of Louisiana. The motion to transfer was
denied.



                                                 6
declaration      that    it    had     no     obligation     under      the    Policy     to

provide coverage for any losses allegedly caused by the drywall.

Prior to discovery, Travco filed a motion for summary judgment,

arguing the Residence had not sustained a direct physical loss

and therefore did not fall within the grant of coverage in the

Policy. In the alternative, Travco asserted that even if there

was   a   direct     physical    loss       to    the    Residence,     this       loss   was

excluded     from     coverage        under       the    faulty     materials,       latent

defect, corrosion, and pollution exclusions.

        Following a hearing, the district court entered an order

granting in part and denying in part Travco’s motion for summary

judgment. As an initial matter, the district court found that

Ward’s Residence did suffer a direct physical loss, concluding

that “direct physical loss” includes “total loss of use” and

that physical damage to the property is not necessary when “the

building    in     question     has    been       rendered       unusable     by   physical

forces.” J.A. 697-98.

      However, despite finding that Ward had met his burden of

bringing himself within the coverage of the Policy, the district

court     also   found   that    each       of     the   four     relevant     exclusions

unambiguously applied to operate as a bar to coverage under the

Policy.     First,    the     district        court      found    the   damage      to    the

Residence was a loss caused by a latent defect. The court relied

specifically on Glens Falls Ins. Co. v. Long, 77 S.E.2d 457, 459

                                              7
(Va. 1953), and U.S. West, Inc. v. Aetna Cas. & Sur. Co., 117

F.3d   1415         (4th    Cir.       July    16,       1997)    (unpub.        table    op.),    in

defining        a     latent       defect           as     one    that      is     “not    readily

discoverable” and is also “integral to the damaged property’s

design or manufacture or construction.” J.A. 701-02. Although

the district court acknowledged that “[i]n a certain sense, the

Drywall is not ‘damaged property’ at all, and thus its defects

cannot be latent defects within the meaning of U.S. West,” it

also concluded that Ward cannot claim to have suffered a “direct

physical loss” under the Policy while simultaneously claiming

the relevant property remains undamaged. J.A. 701-02. Therefore,

the district court concluded that even though the drywall was

damaging other components of the Residence, because the flaw in

the drywall was undetectable and the drywall was integral to the

Residence’s           maintenance             and        construction,       the     loss       from

defective drywall must fall within the latent defect exclusion.

J.A. 702.

       Second,         the       district       court       concluded       that    coverage       is

barred     by       the     faulty          materials       exclusion.       Relying       on     the

ordinary meaning of “faulty” and “defective,” the district court

concluded that the faulty material exclusion applies even to

property      that         may    be    serving           its    intended    purpose       because

although    the       drywall          in    the     Residence      had     not    collapsed       or



                                                     8
physically deteriorated, it was not serving its intended purpose

as a component of a livable residence. 4 J.A. 704.

       Third, the district court determined that coverage for loss

caused       by    corrosion       is   barred    by    the   corrosion       exclusion.

Although “corrosion” is not defined in the Policy, the district

court found the exclusion applied because the ordinary meaning

of corrosion includes the “action or process of corroding” and

that       the    damage   to    the     structural,     mechanical         and   plumbing

systems in the Residence was caused by the “action or process of

corroding.”         J.A.    707.    Moreover,      in   light    of    the    weight    of

authority in other jurisdictions, the district court found that

the exclusion precludes recovery for damages caused by corrosion

regardless         of   what    caused    the    corrosion      or    how    suddenly   it

occurred. J.A. 707.

       Finally, the district court found the pollution exclusion

also applied. While acknowledging that pollution exclusions are

frequently litigated and that there is a split of authority as

to   the     breadth       of   pollution       exclusions,     the    district      court

concluded that, “[u]nder Virginia law, pollutant exclusions are

not limited to ‘traditional environmental pollution.’” J.A. 711.

In reaching this conclusion, the district court relied on City

       4
      The district court noted that Ward described the drywall
as “inherently defective” in his state court complaint. J.A.
705.



                                             9
of   Chesapeake     v.   States    Self-Insurers   Risk       Retention   Group,

Inc., 628 S.E.2d 539 (Va. 2006), in which the Supreme Court of

Virginia found that a pollution exception applied to the release

of toxic trihalomethanes into a municipal water supply. Although

the district court acknowledged that City of Chesapeake involved

traditional environmental pollution, it found that the Court’s

holding was not expressly limited to traditional environmental

pollution and it “decline[d] this invitation to second-guess the

Virginia Supreme Court.” J.A. 710 (citing Firemen’s Ins. Co. v.

Kline & Son Cement Repair, Inc., 474 F. Supp. 2d 779 (E.D. Va.

2007) (finding that coverage for injuries caused by the release

of epoxy fumes is barred by the pollution exclusion)). Thus, the

district court concluded that the exclusion applies because the

drywall   discharged      or    dispersed    sulfuric    gas    and    that   gas

plainly   qualifies      as    irritants,   contaminants,      or   fumes.    J.A.

712-13.

       In light of its conclusions, the district court entered

declaratory judgment that the Policy does not provide coverage

for the damages presently claimed by Ward, but denied Travco’s

request   for   a   declaratory     judgment   that     the   Policy   does   not

cover any subsequent secondary but as-yet-unclaimed losses. J.A.

717.




                                       10
                                            III

       On    appeal,      Ward   contends        the    district     court     erred    in

holding      that   the    Policy    exclusions         barred      coverage    for    his

claimed losses. Under Virginia law, courts interpret insurance

policies      in    accordance      with    the     intent     of    the    parties     as

determined from the words used in the policy. Copp v. Nationwide

Mut. Ins. Co., 692 S.E.2d 220, 223 (Va. 2010). Moreover,

       Insurance policies are contracts whose language is
       ordinarily   selected by     insurers   rather   than   by
       policyholders. The courts, accordingly, have been
       consistent   in   construing    the   language   of   such
       policies, where there is doubt as to their meaning, in
       favor of that interpretation which grants coverage,
       rather than that which withholds it. Where two
       constructions    are   equally    possible,    that   most
       favorable to the insured will be adopted. Language in
       a policy purporting to exclude certain events from
       coverage will be construed most strongly against the
       insurer.

St. Paul Fire & Marine Insurance Co. v. S.L. Nusbaum & Company,

Inc., 316 S.E.2d 734, 736 (Va. 1984). When an insurer seeks to

limit coverage under a policy, language of the exclusion must be

“reasonable, clear, and unambiguous.” Virginia Farm Bureau Mut.

Ins.   Co.    v.    Williams,     677      S.E.2d      299,   302    (Va.    2009).    The

language of an insurance policy “is ambiguous when it may be

understood in more than one way or when it refers to two or more

things at the same time.” Williams v. Commonwealth Real Estate

Bd., 698 S.E.2d 917, 925 (Va. Ct. App. 2010) (quoting Eure v.

Norfolk Shipbuilding & Drydock Corp., 561 S.E. 2d 663, 668 (Va.


                                            11
2002). If there is any doubt, ambiguous language in an insurance

policy will be given an “interpretation which grants coverage,

rather than one which withholds it.” St. Paul Fire, 316 S.E.2d

at 736.

      Ward contended below and continues to contend on appeal

that Travco failed to meet its burden of establishing that the

exclusions apply. See Allstate Ins. Co. v. Gauthier, 641 S.E.2d

101, 104 (Va. 2007) (noting the burden is on insurer to prove

applicability       of    exclusion).         In    particular,       Ward    argues     the

language in each of the exclusions at issue in Travco’s policy

is    not    clearly      or    unambiguously          defined,       and     the     broad,

expansive interpretations ascribed to those exclusions by Travco

and   the    district     court       are    therefore       unreasonable.        Moreover,

Ward argues his claimed losses were unexpected, fortuitous, and

extraneous,        and   are    the    very       types     of    events    for     which    a

reasonable         homeowner      would           purchase        insurance       coverage.

According     to    Ward,      because       each    of     the    four    exclusions       is

ambiguous, the district court erred in interpreting them in such

as way as to limit, rather than provide, insurance coverage for

his losses.

      Ward    likewise         makes    specific          arguments       regarding    each

exclusion.     With      regard   to        the    latent    defect       exclusion,   Ward

argues that “latent defect” is susceptible to multiple meanings,

as illustrated both on the face of the Policy and in case law.

                                              12
First, the term “latent defect” is qualified in the Policy by

the modifier “that causes it to damage or destroy itself.” J.A.

38. Thus, Ward argues the term must mean something more than

merely    a    defect         that     is     undetectable          or     undiscoverable.

Moreover, Ward notes the apparent conflict between Glen Falls

and U.S. West as to the meaning of “latent defect.” Compare Glen

Falls, 77 S.E.2d at 459 (defining latent defect as one “which

reasonably careful inspection will not reveal”), with U.S. West,

117    F.3d   at     *5       (“Not    every       defect     that       is    not     readily

discoverable       is     a     ‘latent’          one;    only      those      not     readily

discoverable that also are integral to the damaged property’s

design or manufacture or construction fit that description.”).

       Ward   also      notes    that       the    history     of    the      latent    defect

exclusion, as well as the insurance industry’s own definition of

“latent defect,” indicates that the latent defect exclusion was

intended to apply to “a loss due to any quality in the property

that causes property to damage or destroy itself.” See Finger v.

Audubon Ins. Co, No. 09-8071, 2010 WL 1222273, slip op. at 6

(La. Civ. Dist. Ct. Mar. 22, 2010) (emphasis added) (citation

omitted). In other words, Ward argues the exclusion was intended

to prevent an insurer from providing coverage over property that

“has its own shelf life and will eventually wear out or break

down   because     of     intrinsic         quality      or   nature.”        Id.    (citation

omitted).     In   light        of    this,       Ward   argues     the       latent    defect

                                              13
exclusion      is     inapplicable         here        because       the    drywall      is   not

structurally         inferior,       has    not       deteriorated         or    destroyed     or

damaged      itself,     and     has       not    failed        to    serve      its    intended

purpose. 5

      With regard to the faulty materials exclusion, Ward argues

the term “faulty material” is ambiguous, and that the exclusion

is    inapplicable       here     because         of     the     unique       nature     of   the

“defect” in the drywall, to wit: even while the drywall emits

sulfuric gasses that destroy other components of the residence,

it continues to serve its intended purpose as a wall and divider

and   does     not    deteriorate          or    breakdown.          In    other   words,     the

drywall is not subject to the faulty material exception because

it continues to serve its normal function and intended purpose

as a structural element of the residence and has not caused

damage to itself. See Finger, 2010 WL 1222273, slip op. at 8

(“Chinese drywall is not defective within the meaning of the

[faulty   material]       exclusion.”).               Ward   notes        that   the    district

court,    in    declining       to     follow         Finger,    did       not   rely    on   any



      5
       The district court acknowledged that, “in a certain sense,
the Drywall is not ‘damaged property’ at all, and thus its
defects cannot be latent defects within the meaning of U.S
West.” J.A. 701. Further, the district court noted the latent
defect exclusions are “historically related to wear and tear
exclusions, which do exclude coverage for inevitable and
predictable loss over time.” J.A. 702.



                                                 14
particular Virginia precedent but rather on the decisions of

other circuits.

       With regard to the corrosion exclusion, Ward argues that

his loss is the actual corrosion of the metals caused by the

sulfuric gases rather than any subsequent damage to any other

part of the Residence otherwise resulting from this corrosion.

He argues that the loss is not caused by another house component

which damaged the house after it had been corroded; rather, the

damage is the corrosion itself. See Finger, 2010 WL 1222273,

slip       op.    at    *6.   Ward    contends      that   corrosion    exclusions    in

insurance          policies        are     generally       intended     to    apply   to

maintenance related problems, such as the expected and natural

occurrence of corrosion which causes damage to property over

time,       see        Adams-Arapahoe       Joint       Sch.    Dist.   No.    28-J   v.

Continental Ins. Co., 891 F.2d 772, 777 (10th Cir. 1989) (“[T]he

corrosion          exclusion         applies     only      to    naturally    occurring

corrosion.”), and that the chemical reaction resulting from the

drywall          emissions    is     not   the      normal,     anticipated   corrosion

referenced in the exclusion. 6


       6
       Ward also cites the Fire, Casualty & Surety Bulletin
(“FC&S Bulletin”), an insurance industry publication which
provides expert analysis on insurance policy interpretation.
According to the FC&S Bulletin, “the intent of the corrosion
exclusion is to exclude corrosion that is part of the normal
aging process. The corrosion that results from the [Chinese]
drywall is not part of a normal process and is directly related
(Continued)
                                               15
        Finally,       with     regard      to    the     pollution        exclusion,         Ward

argues the meaning of “pollutant” is ambiguous under Virginia

law. Ward argues the pollution exclusion was not intended to

apply to product liability claims but was intended to limit or

exclude          coverage    for     past    environmental          contamination.            Ward

notes       that     although      the     district       court     relied       on    City    of

Chesapeake,          it     also     acknowledged         that      City    of    Chesapeake

involved traditional environmental pollution and that there is a

split       of    authority     as    to    the       scope   of    pollution         exclusions

generally. 7 Ward argues this issue is controlled by Unisun Ins.

Co. v. Schulwolf, 53 Va. Cir. 220 (Va. Cir. 2000), in which the

Virginia Circuit Court declined to apply a pollution exception

to lead paint, stating that “it is reasonable to conclude that

the     exclusion           clause     applies         only    to     claims          based    on

environmental pollution.” Id. at *4. Ward argues that because



to the vapors emitted from the drywall. Therefore, in our
opinion, it would still be covered.” Appellant Br. at 39
(quoting FC&S Online, Chinese Drywall and Corrosion, Questions
and Answers, 2009, http://www.nationalunderwriterpc.com.
        7
       The district court made clear it was not endorsing or
rejecting City of Chesapeake as a matter of policy. Moreover,
the district court acknowledged that Ward’s interpretation of
the pollution exclusion may be more consistent with precedent
from other jurisdictions, public policy in reigning in overly
broad exclusion clauses, and the historical development of the
pollutant exclusion in insurance law, but that it was bound by
City of Chesapeake unless and until the Supreme Court of
Virginia holds otherwise. J.A. 712.



                                                 16
the   gasses    emitted      from    the     drywall   are      not     considered

traditional       environmental        pollutants,     the       exclusion       is

inapplicable to a compound originating in and remaining within

the Residence. 8

                                        IV

      Several     factors    justify    certification.     Considering        these

arguments   and    with     this   legal     background,   we    find    no   clear

controlling Virginia precedent to guide our decision. There are

no disputed fact issues, and the questions presented are pure

questions of state law which have not been squarely addressed by

the Supreme Court of Virginia. In addition, we recognize the

importance of allowing the Supreme Court of Virginia to decide

questions of state law and policy with such far-reaching impact.

The question of how to interpret these standard exclusions, in

light of the increasing number of insured homeowners who are

seeking to recover under their first-party property insurance

policies for losses resulting from the drywall, is a matter of

exceptional     importance     for     state    insurers   and    insureds.     In

short, we are uncertain whether the Supreme Court of Virginia

would conclude that each of these four exclusions is unambiguous


      8
       We note that Ward raises an additional issue on appeal,
namely, whether the Policy’s “ensuing loss” provision restores
coverage for damages caused to other components of the
Residence. We do not certify this issue.



                                        17
and reasonable in its form, scope, and application in light of

the unusual nature of the losses involved, and the answer to

this   question     is    sufficiently     unsettled     and   dispositive      that

certification is warranted.

       Therefore,        because   no     controlling     Virginia     appellate

decision,     constitutional       provision,      or    statute     appears     to

address the precise question presented in this case, and the

answer to the certified question is potentially determinative of

this appeal, the question is properly subject to review by the

Supreme Court of Virginia on certification.



                                          V

       Accordingly, pursuant to the privilege made available by

the Supreme Court of Virginia Rule 5:40, we respectfully hereby

ORDER:

       (1)   that   the    question     stated   above   be    certified   to   the

Supreme Court of Virginia for answer;

       (2) that the Clerk of this Court forward to the Supreme

Court of Virginia, under the official seal of this Court, a copy

of this Order of Certification, together with the original or

copies of the record before this Court to the extent requested

by the Supreme Court of Virginia; and




                                         18
     (3) that the Clerk of this Court fulfill any request for

all or part of the record simply upon notification from the

Clerk of the Supreme Court of Virginia.

                                            QUESTION CERTIFIED




                               19